United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 


Inventors: Gast et al.				:
Application No. 15/367,587			:		Decision on Petition
Filing Date: December 2, 2016		:				
Attorney Docket No. 77424-US-NP		:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed June 12, 2020, to revive the above-identified application.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in this decision may be filed.  The renewed petition must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C.    § 704. 

On December 5, 2017, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on March 6, 2018.  

The Office issued a Notice of Abandonment on June 14, 2018.  The notice states, with emphasis in the original,

On 6/11/2018, Mr. Kunz confirmed that no response was filed in reply to the Office action of 12/5/2017. Mr. Kunz stated that this was inadvertent and Applicant will seek to revive after the Notice of Abandonment is received.

The petition was filed on June 12, 2020.  The petition does not provide an explanation for the delay in the submission of a petition to revive.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,

(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1
 
With respect to item (3) set forth above, 37 C.F.R. § 1.137(b)(2) states, “The Director may require additional information where there is a question whether the delay was unintentional.”  

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states the Office will require additional information “when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned.”3  In this case, the petition to revive was filed more than two years after the application became abandoned.  Therefore, the Office is requiring additional information.

Any renewed petition filed in response to this decision should provide an explanation for the delay in filing the petition during the period beginning on June 11, 2018 (date examiner informed legal representative that application is abandoned) and ending on June 12, 2020 (date the petition was filed).  The renewed petition should also include any additional information, which may be supported   by documentary evidence, necessary to show the entire delay entire delay in filing the required reply from the due date for reply until the submission of a grantable petition under 37 C.F.R.      § 1.137(a) was unintentional.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 1223.
        4 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.